United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3670
                                   ___________

Robert D. Holloway,                         *
                                            *
             Appellant,                     *
                                            *   Appeal from the United States
      v.                                    *   District Court for the Eastern
                                            *   District of Arkansas.
Arkansas State Board of Architects;         *
John D. Harris, individually and in         *   [UNPUBLISHED]
his official capacity as director of        *
the Arkansas State Board of                 *
Architects; Blake Dunn, individually        *
and in his official capacity as a member    *
of the Arkansas State Board of              *
Architects; Steve Miller, individually      *
and in his official capacity as a member    *
of the Arkansas State Board of              *
Architects; Beth Leake, individually        *
and in her official capacity as a           *
member of the Arkansas State Board          *
of Architects; Larry Black,                 *
individually and in his official capacity   *
as a member of the Arkansas State           *
Board of Architects; Cora Bradshaw,         *
individually and in her official capacity   *
as a member of the Arkansas State           *
Board of Architects; Eugene Levy,           *
individually and in his official capacity   *
as a member of the Arkansas State           *
Board of Architects; Larry McGowan,         *
individually and in his official capacity   *
as a member of the Arkansas State           *
Board of Architects; Jeff Shannon,        *
in his official capacity as a member of   *
the Arkansas State Board of Architects;   *
Larry Jegley, in his official capacity as *
prosecuting attorney for Pulaski          *
County, Arkansas and the Sixth            *
Judicial District on behalf of himself    *
and other similarly situated persons;     *
Mike Beebe, in his official capacity      *
as Attorney General for the state of      *
Arkansas,                                 *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: July 7, 2004
                                  Filed: July 27, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Robert D. Holloway appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action as barred by the Rooker-Feldman doctrine. See Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Ct. of Appeals v. Feldman, 460
U.S. 462 (1983). After de novo review, see Charchenko v. City of Stillwater, 47 F.3d
981, 982-83 (8th Cir. 1995), we agree with the district court that it lacked jurisdiction,
because Holloway’s federal complaint raised constitutional challenges already
decided by the Arkansas Supreme Court, albeit in a non-section 1983 action. See
Bechtold v. City of Rosemount, 104 F.3d 1062, 1065 (8th Cir. 1997) (litigant cannot


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.

                                            -2-
circumvent Rooker-Feldman by recasting lawsuit as § 1983 action). Holloway’s
claims for declaratory and injunctive relief were also barred, because any grant of
relief would require the district court to make conclusions directly contrary to the
decision of the state supreme court. See Lemonds v. St. Louis County, 222 F.3d 488,
492 (8th Cir. 2000) (Rooker-Feldman bars indirect attempts to undermine state-court
judgments); Keene Corp. v. Cass, 908 F.2d 293, 297 (8th Cir. 1990) (Rooker-
Feldman doctrine applies to claims for declaratory and injunctive relief).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-